4G Biometrics, LLC Financial Statements As of September 30, 2011 and 2010 and For the Years Then Ended Together with Report of Independent Registered Public Accounting Firm Table of Contents Page Report of Independent Registered Public Accounting Firm 3 Balance Sheets as of September 30, 2011 and 2010 4 Statements of Operations for the Years Ended September 30, 2011 and 2010 5 Statements of Members’ Deficit for the Years Ended September 30, 2011 and 2010 6 Statements of Cash Flows for the Years Ended September 30, 2011 and 2010 7 Notes to Financial Statements 8 2 Report of Independent Registered Public Accounting Firm To the Board of Managers 4G Biometrics, LLC We have audited the accompanying balance sheets as of September 30, 2011 and 2010 and the related statements of operations, members’ deficit and cash flows of 4G Biometrics, LLC (the Company) for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, audits of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of 4G Biometrics, LLC as of September 30, 2011 and 2010 and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has generated minimal profitability in 2011, has cumulative negative cash flows from operating activities,has negative working capital, and has negative equity.These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Tanner LLC Salt Lake City, Utah November 21, 2012 3 4G BIOMETRICS, LLC BALANCE SHEETS AS OF SEPTEMBER 30, 2 Assets Current assets: Cash $ $ Accounts receivable - Note receivable - Total current assets Total assets $ $ Liabilities and Members’ Deficit Current liabilities: Accounts payable $ $
